EXHIBIT NO. 21 SUBSIDIARIES OF THE COMPANY Name of Subsidiary State of Incorporation Colony Bank of Fitzgerald Georgia Colony Bank Ashburn Georgia Colony Bank of Dodge County Georgia Colony Bank Worth Georgia Colony Bank Wilcox Georgia Colony Bank Southeast Georgia Colony Management Services, Inc. Georgia Colony Bank Quitman Georgia Colony Bankcorp Statutory Trust III Delaware Colony Bankcorp Capital Trust I Delaware Colony Bankcorp Capital Trust II Delaware Colony Bankcorp Capital Trust III Delaware
